DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato (US 2011/0253795 A1) in view of Semar et al. (US 2011/0267254 A1).
Regarding claims 1 and 13, Kato teaches an RFID tag comprising: a first conductor (4, 5); a second conductor connected to the first conductor (8) to form a coil-shaped conductor or a loop-shaped conductor (Fig. 1A); and an RFIC electrically connected to the second conductor (2), wherein the first conductor includes an end that projects outward from a winding range of the coil-shaped conductor or the loop-shaped conductor (Fig. 1) with the first conductor being connected to the second conductor (Fig. 1).
Kato lacks the positioning of the RFIC relative to the other components.
Semar teaches an RFID tag comprising an insulating base material (11); the RFIC (6) being positioned within an area surrounded by (Fig. 2) the first and second conductors (12, 22) when view from an opening direction of the coil-shaped conductor or loop-shaped conductor formed by the first and second conductors (Fig. 2); wherein the second conductor (12) is disposed on top of the insulating base material and the first conductor and the RFIC are disposed on top of the second conductor (Fig. 2); wherein the first conductor includes an end that projects to an outside past a side of the insulating base material (14); and wherein the end of the first conductor projecting outward is mounted on a same plane as the RFIC (top view, Fig. 2), and wherein the pair of terminals of the at least one first conductor are mounted on the insulating base and in the same plane as the RFIC (top view of Fig. 2), such that the RFIC is disposed directly between the pair of terminals and in line with the pair of terminals in the direction parallel to the surface of the insulating base (RFIC is connected between terminals 13, [0028]); with the pair of terminals of the at least one first conductor extending in opposing directions away from each other (14 and 15 extend away from one another – top view of Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the configuration discussed in Semar because it results in a module that is more resistant to strains of use (bending, flexing, etc.) (paragraph 0008, 0009 of Semar).
Regarding claim 2, Kato teaches wherein the first and second conductors form a complete coil-shaped conductor or a complete loop-shaped conductor (Fig. 1).
Regarding claim 3, Kato teaches further comprising: a molding resin that covers a periphery of the first conductor (3).
Regarding claim 4, Kato teaches wherein the first conductor is integrated with the molding resin to collectively define a first conductor element (Fig. 1D).
Regarding claim 5, Kato teaches wherein the RFIC and the first conductor element are mounted on the insulating base material (Fig. 2, Fig. 3).
Regarding claim 6, Kato teaches wherein the coil-shaped conductor or the loop-shaped conductor has a rectangular shape relative to a winding axis direction of the coil-shaped conductor or the loop-shaped conductor (Fig. 1A).
Regarding claim 7, Kato teaches wherein the first conductor forms three sides of the rectangle and the second conductor forms a fourth side of the rectangle (each side is generally rectangular shaped – Fig. 1A).
Regarding claim 8, Kato teaches wherein the RFIC is coupled to the second conductor and disposed within the coil-shaped conductor or the loop-shaped conductor (Fig. 1A).
Regarding claim 9, Kato teaches further comprising a magnet covered by the molding resin, with the magnet being disposed in a position in which three surfaces of the magnet are surrounded by the first conductor (fields shown in Fig. 4).
Regarding claim 10, Kato teaches wherein the first conductor comprises a pair of first conductors, each having a first and second end (each of the pads of the first conductor has 2 ends – Fig. 1A).
Regarding claim 11, Kato teaches wherein the second conductor electrically connects respective first ends of the pair of first connectors to each other with the RFIC disposed therebetween (Fig. 1A).
Regarding claim 12, Kato teaches wherein the respective second ends of the pair of first connectors form respective ends that project outward (away from) from the winding range of the coil-shaped conductor or the loop-shaped conductor (Fig. 1A).
Regarding claims 14-20, these claims are analogous to the claims above and are therefore also taught by Kato in view of Semar.
Response to Arguments
Applicant's arguments filed 6/1/22 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to all claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. New grounds of rejection are in view of Semar and are required by the amendments regarding the relative configuration of the components.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFFERTY D KELLY whose e-mail address is rafferty.kelly@uspto.gov and phone number is 571 270 5031 (e-mail is preferred).  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 571 272 2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFFERTY D KELLY/               Examiner, Art Unit 2876